Case 0:18-cv-60743-RAR Document 80 Entered on FLSD Docket 08/07/2019 Page 1 of 14



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                  CASE NO. 18-CIV-60743-RAR
  JOEL D. LUCOFF,

         Plaintiff,

  v.

  NAVIENT SOLUTIONS, LLC, et al.,

        Defendants.
  _________________________________/

       ORDER AFFIRMING AND ADOPTING REPORT AND RECOMMENDATION

         THIS CAUSE comes before the Court upon Magistrate Judge Chris McAliley’s Report

  and Recommendations on Cross-Motions for Summary Judgment and Order on Motion to Strike

  [ECF No. 73] (“Report”), filed on May 28, 2019. On June 11, 2019, Plaintiff filed an Objection

  to the Report [ECF No. 77] (“Objection”), and Defendants filed a Response to Plaintiff’s Objection

  [ECF No. 78] (“Response”) on June 25, 2019. Plaintiff did not file a reply to Defendants’

  Response. The Report recommends the undersigned grant Defendants’ Motion for Summary

  Judgment [ECF No. 21] and deny Plaintiff’s Motion for Summary Judgment [ECF No. 24].

  Because Plaintiff filed an objection to the Report, the Court reviews the Report de novo. FED. R.

  CIV. P. 72(b)(3). Having reviewed the Report, Defendants’ Motion for Summary Judgment,

  Plaintiff’s Motion for Summary Judgment, and being otherwise fully advised in the premises, it is

         ORDERED AND ADJUDGED that the Report [ECF No. 73] is hereby AFFIRMED

  AND ADOPTED as set forth herein.

                                         BACKGROUND

         Defendant, Navient Solutions LLC (“Navient”), is a loan service provider formerly known

  as Sallie Mae, Inc. Highfield Aff. [ECF No. 23-1] ¶¶ 4, 14; Compl. ¶ 7. Defendant Student
Case 0:18-cv-60743-RAR Document 80 Entered on FLSD Docket 08/07/2019 Page 2 of 14



  Assistance Corporation (“SAC”) is an affiliate of Navient that presents repayment plans to

  borrowers whose loans are delinquent. Campbell Aff. [ECF No. 23-2] ¶¶ 5-8, 11. Navient and

  SAC share technology services, including a platform that stores borrowers’ consents for receiving

  automated calls. See Defs.’ Statement of Undisputed Material Facts in Support of Defs.’ Mot.

  Summ. J. [ECF No.22], Pl.’s Opposition to Defs.’ Statement of Undisputed Material Facts [ECF

  No. 45] (collectively, “Defs. SOMF”) ¶ 8. 1

            Plaintiff obtained various student loans to fund his law school education. See Pl. Dep.

  [ECF No. 23-4] 35:16-25. On August 2, 2006, Plaintiff signed a Federal Family Education Loan

  Program (“FFELP”) Federal Consolidation Loan Application and Promissory Note (the

  “Application”). See Defs. SOMF ¶ 12; see also Highfield Aff. ¶ 8; FFELP Application [ECF No.

  23-1-A]. Plaintiff was approved for an FFELP loan, and it was disbursed approximately one month

  later. Highfield Aff. ¶ 9. It is undisputed that Navient is the servicer of Plaintiff’s FFELP loan.

  See Defs. SOMF ¶ 15.

            A. Arthur Settlement

            In Arthur, et al. v. Sallie Mae, Inc., 2 borrowers brought a class action lawsuit alleging that

  Sallie Mae Inc. violated the Telephone Consumer Protection Act (“TCPA”), 47 U.S.C. section 227

  et seq.,3 by placing telephone calls with an automated dialing system and/or artificial prerecorded


  1
    As required by Local Rule 56.1, the parties followed the same numbering scheme in their respective
  Statement of Undisputed Material Facts and Opposition thereto. Therefore, each citation to specific
  numbered paragraph(s) corresponds to the respective Statement of Undisputed Material Fact and
  Opposition.
  2
      No. C10-0198-JLR filed in the United States District Court for the Western District of Washington.
  3
    The TCPA prohibits: (1) “use of an automatic telephone dialing system[,] . . . without the prior express
  consent of the called party, to call any . . . cellular telephone, or other service for which the receiver is
  charged for the call”; (2) use of “artificial or prerecorded voice messages to call residential telephone lines
  without prior express consent”; (3) “sending unsolicited advertisements to fax machines”; and (4)
  “automatic telephonic dialing systems to engage two or more of a business’ telephone lines
  simultaneously.” Mims v. Arrow Fin. Servs., LLC, 565 U.S. 368, 373 (2012). A successful plaintiff may


                                                  Page 2 of 14
Case 0:18-cv-60743-RAR Document 80 Entered on FLSD Docket 08/07/2019 Page 3 of 14



  voice without the prior consent of the borrowers and other similarly situated individuals. See

  generally Am. Settlement Agreement [ECF No. 23-3-B] (“Arthur Settlement”). The Arthur

  plaintiffs and Sallie Mae and all of its affiliates or subsidiaries, both current and prospective

  (collectively, “Sallie Mae”) entered into a settlement agreement where Sallie Mae agreed, “as full

  and complete consideration” to implement “prospective practice changes” and contribute

  monetary relief. Id. at 9.

          With respect to “practice changes,” Sallie Mae agreed not to use, or knowingly authorize

  someone acting on its behalf to make use of, “an automated dialing system and/or artificial or

  prerecorded voice, to contact the cellular telephones of Settlement Class Members who have made

  or will make a valid and timely Revocation Request.” 4 Id. at 9. Sallie Mae also agreed to give all

  class members clear instructions on how to make a valid and timely Revocation Request and direct

  claimants to the agreed upon form. Id. at 10-11. If a settlement class member did not submit a

  valid and timely Revocation Request the settlement class member was “deemed to have provided

  prior express consent” to Sallie Mae to make calls (as defined in the TCPA) to any phone

  number(s) reflected in the entities’ records and any other “request for a revocation will be invalid.”

  Id. at 11. The parties do not dispute that the opportunity to submit a Revocation Request was a

  form of consideration for the Arthur Settlement. Defs. SOMF ¶ 8.

      The following facts are undisputed. As a recipient of an FFLEP loan, Plaintiff is an Arthur

  class member. Id. at ¶ 34. On April 14, 2012, Plaintiff was given notice of the Arthur Settlement

  and instructions on how to complete a Revocation Request. Id.; see also Kierkegard Aff. [ECF


  be entitled to actual damages or $500 for each violation, whichever is greater. Id. “Damages may be trebled
  if ‘the defendant willfully or knowingly violated’ the [TCPA].” Id.
  4
    A “Revocation Request” is “a valid and timely request . . . by a Settlement Class Member not to receive
  Calls through use of an automated dialing system and/or an artificial or prerecorded voice on a specific
  cellular telephone number provided to any of the Released Parties.” Id. at 7.



                                                Page 3 of 14
Case 0:18-cv-60743-RAR Document 80 Entered on FLSD Docket 08/07/2019 Page 4 of 14



  No. 23-3] ¶ 5. Plaintiff failed to opt out of the Arthur settlement and failed to submit a Revocation

  Request. Defs. SOMF ¶ 34; see also Kierkegard Aff. ¶¶ 6-8. By failing to submit a Revocation

  Request, Plaintiff expressly consented to receive automated calls from Sallie Mae. Defs. SOMF

  ¶ 34.

          B. Loan Consolidation and Alleged Revocation of Consent

          On June 24, 2014 (two years after receiving notice of the Arthur settlement), Plaintiff

  contacted Navient to discuss a settlement offer for his FFLEP loan. Defs. SOMF ¶ 19; Pl.’s

  Statement of Undisputed Material Facts in Support of Pl.’s Mot. Summ. J. [ECF No.25], Defs.’

  Opposition to Pl.’s Statement of Undisputed Material Facts [ECF No. 34] (collectively, “Pl.

  SOMF”) ¶ 12. 5 During this communication, a Navient representative and Plaintiff had the

  following undisputed exchange:

          Q: Is this your cell phone number, xxx-xxx-0907?
          A: That is correct.
          Q: Well, to help contact you more efficiently, may Sallie Mae Bank and Navient
          and their respective subsidiaries, affiliates, and agents contact you at this number?
          A: Sure.
          Q: Using an auto-dialer or pre-recorded messages regarding your current or future
          accounts?
          A: No.
          Q: Yes or no?
          A: No.

  Transcript of Call on June 24, 2014 [ECF No. 28-4]; Defs. SOMF ¶ 20. The parties do not dispute

  that Plaintiff attempted to revoke his prior express consent by answering “no” during this telephone

  conversation. Id.




  5
    As required by Local Rule 56.1, the parties followed the same numbering scheme in their respective
  Statement of Undisputed Material Facts and Opposition thereto. Therefore, each citation to specific
  numbered paragraph(s) corresponds to the respective Statement of Undisputed Material Fact and
  Opposition.



                                              Page 4 of 14
Case 0:18-cv-60743-RAR Document 80 Entered on FLSD Docket 08/07/2019 Page 5 of 14



         Shortly after Plaintiff answered “no” to the Navient representative, Plaintiff accessed

  Navient’s website to complete an auto debit agreement. Defs. SOMF ¶ 21; Highfield Aff. ¶¶ 12-

  13; Pl. Dep. 83: 7-10. Before accessing the auto debit agreement, Plaintiff was prompted with a

  demographic page requesting Plaintiff to update and/or confirm his contact information. Pl. Dep.

  75:2-8; Highfield Aff. ¶ 13; see also Website Screenshot [ECF No. 23-1-C]. If no changes were

  needed, Plaintiff was directed to submit his demographic information. See Website Screenshot.

  Because Plaintiff had already provided his contact information to Navient in the past, his

  information automatically populated into the demographics page. Pl. Dep. 76:4-11. Although

  some contact information was required by Navient to proceed to the auto debit form, Plaintiff was

  not required to provide a cell phone number. See Website Screenshot (“Required fields are marked

  with (*).”) (emphasis omitted). It is undisputed Plaintiff saw his telephone number, but Plaintiff

  did not delete it. Defs. SOMF ¶ 25. Below Plaintiff’s telephone number, the demographics page

  contained the following language:

         By providing my telephone number, I authorize SLM Corporation, Sallie Mae
         Bank, Navient Corporation and Navient Solutions, Inc., and their respective
         subsidiaries, affiliates and agents, to contact me at such number using any means
         of communication, including, but not limited to, calls placed to my cellular phone
         using an automated dialing device, calls using prerecorded messages and/or SMS
         text messages, regarding any current or future loans owned or serviced by SLM
         Corporation, Sallie Mae Bank, Navient Corporation or Navient Solutions, Inc., or
         their respective subsidiaries, affiliates and agents, even if I will be charged by my
         service provider(s) for receiving such communications.

  See Website Screenshot (emphasis added); see also Pl. Dep. 77:2-23. The parties agree that

  Plaintiff saw the above-mentioned language. Pl. Dep. 78:3-5. It is also undisputed that Plaintiff

  “clicked through” the demographics page by submitting it to Navient with the above authorization.

  Defs. SOMF ¶ 26; Pl. Dep. 84: 8-11; Highfield Aff. ¶ 13. The parties also agree that Plaintiff did

  not attempt to revoke his consent after submitting the contact information. Defs. SOMF ¶ 27;

  Highfield Aff. ¶ 16.


                                            Page 5 of 14
Case 0:18-cv-60743-RAR Document 80 Entered on FLSD Docket 08/07/2019 Page 6 of 14



          After submitting the demographics page and eventually completing the auto debit form,

  Plaintiff submitted payments by automatic debit for the months of September, October, and

  November. Highfield Aff. ¶ 17. However, “each of these payments were returned due to a stop

  payment issued by Plaintiff’s financial institution.” Id. Because Plaintiff’s payments were

  returned, Plaintiff’s FFLEP loan became delinquent prompting Navient and SAC to contact

  Plaintiff. Id. at ¶ 18. It is undisputed that SAC called Plaintiff’s cellular phone 1,549 times with

  an automated device and Navient called Plaintiff’s cellular phone 418 times with an automated

  device. 6 Pl. SOMF ¶ 6.

          C. Procedural History

          On April 6, 2018, Plaintiff filed a Complaint against Defendants [ECF No. 1] for allegedly

  violating the TCPA by using an automatic telephone dialing system or pre-recorded or artificial

  voice to contact Plaintiff on his cellular telephone. Compl. ¶¶ 1, 17. Plaintiff claims Defendants

  left “hundreds of pre-recorded telephone messages on [his] cellular telephone . . . in an effort to

  collect or service a student loan.” Compl. ¶¶ 10-11. On February 8, 2019, Plaintiff and Defendants

  filed cross Motions for Summary Judgment and their respective Statements of Undisputed Facts.

  Plaintiff and Defendants filed Responses in Opposition [ECF Nos. 33, 44,], and only Defendants

  filed a Reply in Support of their Motion for Summary Judgment [ECF No. 49].

          Defendants maintain that Plaintiff provided his express consent as consideration for the

  Arthur Settlement when he failed to opt out of the class action and failed to submit a valid and

  timely Revocation Request. Defs. Mot. Summ. J. at 8. Consequently, Defendants argue that

  Plaintiff cannot unilaterally revoke his consent, and any attempt to revoke his consent was



  6
    The parties do dispute whether the automatic device Naivent used to contact Plaintiff was an “automatic
  telephone dialing system” as defined by the TCPA.



                                               Page 6 of 14
Case 0:18-cv-60743-RAR Document 80 Entered on FLSD Docket 08/07/2019 Page 7 of 14



  ineffective. And even if Plaintiff could revoke his consent, Defendants argue that Plaintiff

  reconsented by submitting the demographic page to Defendants. Id. at 8-9, 11. 7

                                          LEGAL STANDARD

          Summary judgment is appropriate where “the pleadings, depositions, answers to

  interrogatories, and admissions on file, together with the affidavits, if any, show that there is no

  genuine issue as to any material fact and that the moving party is entitled to a judgment as a matter

  of law.” FED. R. CIV. P. 56(c). In making this assessment, the Court “must view all the evidence

  and all factual inferences reasonably drawn from the evidence in the light most favorable to the

  nonmoving party,” Stewart v. Happy Herman’s Cheshire Bridge, Inc., 117 F.3d 1278, 1285 (11th

  Cir. 1997) (citation omitted), and “must resolve all reasonable doubts about the facts in favor of

  the non-movant,” United of Omaha Life Ins. Co. v. Sun Life Ins. Co. of Am., 894 F.2d 1555, 1558

  (11th Cir. 1990) (citation omitted). “The mere existence of some factual dispute will not defeat

  summary judgment unless that factual dispute is material to an issue affecting the outcome of the

  case.” Chapman v. Al Transport, 229 F.3d 1012, 1023 (11th Cir. 2000). A genuine issue of

  material fact does not exist unless there is sufficient evidence favoring the nonmoving party for a

  reasonable jury to return a verdict in its favor.” Id.

          The movant’s initial burden on a motion for summary judgment “consists of a

  responsibility to inform the court of the basis for its motion and to identify those portions of the

  pleadings, depositions, answers to interrogatories, and admissions on file, together with the

  affidavits, if any, which it believes demonstrate the absence of a genuine issue of material fact.”

  Fitzpatrick v. City of Atlanta, 2 F.3d 1112, 1115 (11th Cir. 1993) (alterations and internal quotation

  marks omitted) (citing Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986)). Once the moving party


  7
    Defendants also argue that their calls are not actionable under the debt-collection exemption to the TCPA
  because they were made “solely to collect a debt owed to or guaranteed by the United States.”


                                                Page 7 of 14
Case 0:18-cv-60743-RAR Document 80 Entered on FLSD Docket 08/07/2019 Page 8 of 14



  has shouldered its initial burden, the burden shifts to the non-moving party to “‘set forth specific

  facts showing that there is a genuine issue for trial,’ not just to ‘rest upon the mere allegations or

  denials of the adverse party’s pleading.’” United States v. Lawrence, 276 F.3d 193, 197 (5th Cir.

  2001) (quoting Resolution Trust Corp. v. Camp, 965 F.2d 25, 29 (5th Cir. 1992)).

                                              ANALYSIS

         The parties do not dispute that Plaintiff attempted to revoke his consent on June 24, 2014.

  The parties merely dispute whether Plaintiff’s attempt effectively revoked his prior express

  consent. The Court finds that Plaintiff’s bargained-for consent cannot be unilaterally revoked

  because it was given as consideration for a bargained-for exchange. And nonetheless, Plaintiff

  reconsented to Defendants contacting him through means otherwise prohibited by the TCPA when

  he submitted his demographic information to Navient. Consequently, Defendants did not violate

  the TCPA as a matter of law, and summary judgment must be granted in favor of Defendants. 8

         A. Bargained-For Consent

         In Osorio v. State Farm Bank, F.S.B., the Eleventh Circuit juxtaposed the TCPA’s

  revocation procedure against the writing requirement under the Fair Debt Collection Practices Act.

  746 F.3d 1242, 1255 (11th Cir. 2014). The court concluded that the TCPA did not “impose a

  similar in-writing requirement[,]” and therefore, presumed Congress intended to adopt the

  common law concept of consent and revocation. Id. Under common law, oral revocation of

  consent was generally permitted. Id. Consequently, the court concluded that “in the absence of

  any contractual restriction to the contrary,” oral revocation was permitted. Id. (emphasis added).




  8
    Because the Court finds Defendants did not violate the TCPA as a matter of law, it need not determine
  whether Defendants’ calls to Plaintiff were exempt under the federal debt-collection exemption provided
  in the TCPA.


                                              Page 8 of 14
Case 0:18-cv-60743-RAR Document 80 Entered on FLSD Docket 08/07/2019 Page 9 of 14



         A year after the Eleventh Circuit’s decision in Osorio, the Federal Communications

  Commission (“FCC”) issued a decision clarifying the consent requirement and a consumers’

  ability to revoke consent under the TCPA. See generally In the Matter of Rules & Regulations

  Implementing the Tel. Consumer Pro. Act of 1991, 30 F.C.C. Rcd. 7961, 7994-7999 (hereinafter,

  “2015 FCC Ruling”). The FCC determined that the “most reasonable interpretation of consent is

  to allow consumers to revoke consent if they decide they no longer wish to receive voice calls or

  texts . . . in any reasonable manner that clearly expresses his or her desire not to receive further

  calls.” Id. at 7993-94, 7999.

         Almost three years after the 2015 FCC Ruling, the District of Columbia Circuit Court of

  Appeals reviewed the 2015 FCC Ruling with Chevron deference. See ACA Int’l v. FCC, 885 F.3d

  687, 694-95 (D.C. Cir. 2018). There, the court affirmed the FCC’s decision to allow consumers

  to “revoke consent at any time and through any reasonable means” and the prohibition against

  callers unilaterally designating “acceptable means of revocation.” Id. at 694, 709. However, the

  D.C. Circuit highlighted the narrow applicability of the 2015 FCC Ruling, finding that it “does not

  address revocation rules mutually adopted by contracting parties.” Id. at 710; see also Reyes v.

  Lincoln Automotive Fin. Servs., 861 F.3d 51, 56 (2d Cir. 2017) (noting the 2015 FCC Ruling and

  Osorio considered only whether a “consumer who has freely and unilaterally given his or her

  informed consent can be contacted [and] later revoke that consent[,]” not whether a consumer can

  revoke consent given as “bargained-for consideration in a bilateral contract”). Accordingly, the

  2015 FCC Ruling does not apply in circumstances where the consumer has given consent as

  consideration in a bargained-for contract.

         Because the 2015 FCC Ruling does not apply in situations where the consumer gives

  consent as part of a contract and the TCPA is otherwise silent, the Second Circuit resolved this

  issue by relying on common law. In Reyes, the Second Circuit found that under common law, it


                                               Page 9 of 14
Case 0:18-cv-60743-RAR Document 80 Entered on FLSD Docket 08/07/2019 Page 10 of 14



   was “clear that consent to another’s action can ‘become irrevocable’ when it is provided in a legally

   binding agreement, in which case any ‘attempted termination’ is not effective.” 861 F.3d at 57

   (citations omitted). There, the Second Circuit found consent given as part of a lease agreement

   was not gratuitous, and therefore, the consent was irrevocable. 9 Id.; see also Rodriguez v. Student

   Assistance Corporation, No. 17-01577, 2017 WL 11050423, at *3 (E.D.N.Y. Nov. 6, 2017)

   (determining that consent given as consideration in the Arthur Settlement is binding and cannot be

   unilaterally revoked).

           The Eleventh Circuit has yet to decide whether consent given as consideration for a

   bargained-for exchange may be unilaterally revoked. However, several sister district courts have

   tackled this issue. 10 In Medley, the consumer signed an agreement with Dish Network containing

   a consent provision for Dish (and any other affiliated debt collecting agency) to contact the

   consumer by an automatic or predictive dialing system to discuss any outstanding debt. 2018 WL

   4092120 at * 1. Because the consumer provided her telephone number in a contract for services

   as opposed to an application or gratuitously, the court determined the consumer was unable to

   unilaterally revoke her consent for Dish or its affiliates to contact the consumer. Id. at *11.

           In Patterson, the consumer signed a financing application containing a provision

   permitting the car dealer (or any other assignee) to make telemarketing calls. 2018 WL 647438,

   at *1. The consumer also simultaneously signed a retail installment contract requiring any changes



   9
     Additionally, the Second Circuit did not find the “consent” term under the TCPA to be ambiguous. Id.
   at 58. Consequently, it declined to apply the remedial rule of statutory interpretation, which would have
   required the court to liberally read the statute to further Congress’ purpose. Id. Rather, the Second Circuit
   determined it was “well-established” that consent could become irrevocable in a binding contract at the
   time Congress enacted the TCPA. And there was “no indication in the statute’s text that Congress intended
   to deviate from this common law principle.” Id.
   10
      See, e.g., Medley v. Dish Network, LLC, No. 16-2534, 2018 WL 4092120, at *9-10 (M.D. Fla. Aug. 27,
   2018); Patterson v. Ally Fin., Inc., 2018 WL 647438, at *4-5 (M.D. Fla. Jan. 21, 2018); Target Nat’l Bank
   v. Welch, No. 15-61436, 2016 WL 1157043, at *4-5 (M.D. Fla. Mar. 24, 2016).


                                                 Page 10 of 14
Case 0:18-cv-60743-RAR Document 80 Entered on FLSD Docket 08/07/2019 Page 11 of 14



   to the contract to be made by the dealer and in writing. Id. After the consumer fell behind on

   payments, representatives of the assignee began contacting the consumer to collect the debt owed.

   Id. The court determined the consumer’s prior consent did not include communications to satisfy

   delinquent obligations—the consumer only consented to telemarketing calls.                Id. at 5.

   Consequently, the court found the calls made to the consumer were outside the scope of the

   contract. And because the TCPA otherwise permits oral revocation, the court found the consumer

   could orally revoke his consent to be contacted, despite providing his telephone number on an

   application and the contract prohibiting oral changes. Id.; see also Target Nat’l Bank, 2016 WL

   1157043 at *1 (finding the consumer’s consent was revocable because the credit card application

   did not include a provision precluding revocation).

          Here, it is undisputed that Plaintiff is an Arthur class member who received notice of the

   Arthur Settlement and the procedure to timely submit a Revocation Request. The parties agree

   that the failure to submit a Revocation Request provided Sallie Mae with express consent to contact

   Plaintiff by means otherwise prohibited by the TCPA. It is also undisputed that the Revocation

   Request was a form of consideration for the Arthur Settlement. Because this case involves consent

   given as part of a bargained-for exchange, it falls outside the applicability of the 2015 FCC Ruling.

          Plaintiff argues that the Revocation Request has no bearing on future revocations.

   Specifically, Plaintiff claims the Arthur Settlement did not address the issue of future revocation

   nor did the Arthur Settlement make the “deemed consent” irrevocable. The Court disagrees. The

   Arthur Settlement specifically stipulates that if a class member “failed or fails to fully and

   accurately complete a Revocation Form, . . . the request for a revocation will be invalid.” Arthur

   Settlement at 11. Therefore, the Arthur Settlement sufficiently accounted for future revocations

   and in fact, explicitly invalidated untimely Revocation Requests.




                                              Page 11 of 14
Case 0:18-cv-60743-RAR Document 80 Entered on FLSD Docket 08/07/2019 Page 12 of 14



          Because the Arthur Settlement places contractual restrictions on revocation, Plaintiff’s

   reliance on Osorio is erroneous. In Osorio, the court determined that consumers were “free to

   orally revoke any consent previously given” only “in the absence of any contractual restriction to

   the contrary.” Here, the Court has determined that the Arthur Settlement specifically restricted a

   class member’s ability to unilaterally revoke their prior express consent. Therefore, the Eleventh

   Circuit’s decision in Osorio is inapplicable.

          Plaintiff’s situation is most analogous to the consumer in Medley as opposed to Patterson.

   As the consumer in Medley, Plaintiff gave his express consent as part of a bargained-for exchange

   when it failed to either opt out of the Arthur Settlement or timely submit a Revocation Request.

   Unlike the telemarketing calls in Patterson, Plaintiff specifically consented to receive autodialed

   and prerecorded calls to his cellular telephone from Defendants. And unlike the credit application

   in Target Nat’l Bank, the Arthur Settlement specifically invalidated any requests for revocation

   not properly made by a valid and timely Revocation Request.

          The Court is also persuaded by the Reyes decision and the Rodriguez decision. Under

   common law, Plaintiff’s consent was irrevocable, and any attempt to revoke his prior consent was

   ineffective because the consent given was consideration for the Arthur Settlement. Therefore,

   Plaintiff answering “no” to the Navient representative was an ineffective attempt to revoke his

   prior express consent. Consequently, Defendants did not violate the TCPA as a matter of law

   when they contacted Plaintiff using autodialed and prerecorded calls.

          B. Reconsent

          Nonetheless, even if Plaintiff effectively revoked his prior express consent, Plaintiff

   reconsented when he submitted the demographics page, which included a consent provision.

   Plaintiff argues his submission of the demographics page did not trigger the consent provision

   because he did not provide his telephone number—it was auto-populated. Plaintiff also claims the


                                              Page 12 of 14
Case 0:18-cv-60743-RAR Document 80 Entered on FLSD Docket 08/07/2019 Page 13 of 14



   direction to submit the demographics page if no changes were needed was misleading and

   confusing because it did not direct the reader to the consent language or indicate that by clicking

   submit the reader also consented to autodialed and prerecorded calls.

          It is undisputed that Plaintiff submitted the demographics page after telling the Navient

   representative he did not wish to receive autodialed or prerecorded calls. The parties agree that

   Plaintiff saw his telephone number on the contact information form. It is also clear from the

   Website Screenshot that Plaintiff’s cellular telephone number was not a required field, and

   therefore, Plaintiff could have removed it before submitting the demographics page.

          There is no dispute that Plaintiff saw the consent language on the demographics page

   before submitting it to Navient.      Moreover, the consent provision is not ambiguous.           It

   unequivocally states that Sallie Mae (and Navient specifically) may contact the Plaintiff using

   automated dialing devices and prerecorded messages.

          Because Plaintiff did not delete his telephone number before submitting his demographic

   page and Plaintiff saw the unambiguous consent provision, Plaintiff reconsented to Defendants

   contacting him using autodialed and prerecorded phone calls. Therefore, this Court affirms and

   adopts Magistrate Judge McAliley’s finding that Defendants did not violate the TCPA as a matter

   of law, even if Plaintiff effectively orally revoked his consent during his communication with the

   Navient representative.

                                            CONCLUSION

          Because Plaintiff is an Arthur class member who failed to opt of the Arthur Settlement and

   failed to timely submit a Revocation Request, Plaintiff cannot unilaterally revoke his prior express

   consent given as consideration for the Arthur Settlement. And even if Plaintiff could revoke his

   consent, Plaintiff reconsented when he submitted his demographics page with an unambiguous

   consent provision and his phone number. Because at all times Defendants had Plaintiff’s prior


                                             Page 13 of 14
Case 0:18-cv-60743-RAR Document 80 Entered on FLSD Docket 08/07/2019 Page 14 of 14



   express written consent, the Court finds that the Defendants did not violate the TCPA as a matter

   of law. Accordingly, it is hereby ORDERED AND ADJUDGED as follows:

          1. The Report [ECF No. 73] is hereby AFFIRMED AND ADOPTED.

          2. Defendants’ Motion for Summary Judgment [ECF No. 21] is GRANTED.

          3. Plaintiff’s Motion for Summary Judgment [ECF No. 24] is DENIED.

          4. Pursuant to Rule 58 of the Federal Rules of Civil Procedure, a Final Judgment will be

   entered by separate order.



      DONE AND ORDERED in Fort Lauderdale, Florida this 7th day of August, 2019.




                                                          _________________________________
                                                          RODOLFO RUIZ
                                                          UNITED STATES DISTRICT JUDGE




                                            Page 14 of 14
